Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This instant application No. 17/188328 has claims 1-19 pending. The effective filing date of this application is 07/06/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10-13, 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (20210064535) hereafter Han in view of Park et al (2013/0080685) hereafter Park.
     Regarding claim 1, Han discloses A data storage device comprising: 
a first memory device storing first data (Han: Fig. 1: ‘Cache 150’); 
a second memory device including a first zone storing second data, a second zone storing third data, and a third zone storing fourth data (Han: Fig. 1, Fig. 2: ‘memory device 200’; [0057]: “the first controller 220 may group a data storage region including the pages of the first memory 230 into a plurality of regions REGION1 to REGIONn”); 
a storage (Han: Fig.1: ‘Storage 300’); and 
a controller in communication with the first memory device, the second memory device, and the storage and configured to receive one or more requests from a host and control an input and output of data from and to the first memory device, the second memory device, and the storage in response to the one or more requests from the host (Fig.1: ‘CPU 100’; [0038]: “the CPU 100 may access the cache 150 and the memory device 200. For example, the CPU 100 may store data in the memory device 200. Data stored in the memory device 200 may be data read from the storage 300”), and 
Han does not disclose copy a portion of the first data read from the first memory device to the first zone, copy a portion of the second data read from the first zone to the second zone, copy a portion of the third data read from the second zone to the third zone and store data read more than a set number of times among data stored in the first memory device and the second memory device in the third zone.
However, Park discloses wherein the controller is further configured to copy a portion of the first data read from the first memory device to the first zone, copy a portion of the second data read from the first zone to the second zone, copy a portion of the third data read from the second zone to the third zone (Park: Fig. 2: [0043]: “the storage areas 30_1 to 30.sub.--m storing data may vary according to the reference count of the data. In particular, data having a particular reference count belonging to a range is stored in each of the plurality of storage areas 30_1 to 30.sub.—m; [0044]: ” in a state in which data A having a reference count of 1 is stored in the storage area 30_1, if the reference count of data A is increased to 3, the data A may be rearranged to reside in the storage area 30_2”), and store data read more than a set number of times among data stored in the first memory device and the second memory device in the third zone (Park: [0080]: “data having a reference count belonging to an mth range (d.ltoreq.RC&lt;e) is stored in the storage area 30.sub.—m”); [0050]: “migrate data (hereinafter, referred to as “hot data”), stored in the first memory device 210 and having a relatively large access count, to the second memory device”).
Disclosures by Han and Park are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate managing a plurality of memory regions for data storage taught by Han to include migrating data between regions of a memory disclosed by Park. The motivation for migrating data between regions of the memory by paragraph [0011] of Park is for rearranging data basing on a reference count for faster execution of garbage collection.

Regarding claim 10, Han discloses An operating method of a data storage device, the method performed by the data storage device and comprising: 
receiving one or more requests from a host to read data from one of a first memory device (Han: [0051]: “most of access requests received by the CPU 100 from an external device may be hit in the cache”), a second memory device including a first zone, a second zone, and a third zone, or a storage; 
reading data from the first memory device, the second memory device, or the storage, based on the one or more requests (Han: [0038]: “the CPU 100 may read data stored in the cache 150 and the memory device 200”); 
Han does not explicitly disclose providing, to the host, the data read from the first memory device, the second memory device, or the storage in response to each request from the host storing frequently read data that has been read more than a set number of times in the third zone.
However, Park discloses storing providing, to the host, the data read from the first memory device, the second memory device, or the storage in response to each request from the host (Park: [0093]: “The host interface 620 exchange data with a host under the control of the processor 61..…..The data input from the host or the data to be transferred to the host through the host interface 620 may be transferred through a cache buffer RAM”); and 
storing frequently read data that has been read more than a set number of times in the third zone (Park: [0080]: “data having a reference count belonging to an mth range (d.ltoreq.RC&lt;e) is stored in the storage area 30.sub.—m”); [0050]: “migrate data (hereinafter, referred to as “hot data”), stored in the first memory device 210 and having a relatively large access count, to the second memory device”).	Disclosures by Han and Park are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate managing a plurality of memory regions for data storage taught by Han to include migrating data between regions of a memory disclosed by Park. The motivation for migrating data between regions of the memory by paragraph [0011] of Park is for rearranging data basing on a reference count for faster execution of garbage collection.

Regarding claim 2, Han combined further discloses The data storage device of claim 1, wherein the first memory device, the second memory device, and the storage are configured to operate at a first speed, a second speed slower than the first speed, and a third speed slower than the first speed, respectively (Han: [0040]: “the cache 150 functions to reduce a data bottleneck phenomenon between the CPU 100 operating at a relatively high speed and the memory device 200 operating at a relatively low speed”).
Regarding claim 11, these claims limitations are significantly similar to those of claim 2, and, therefore, are rejected on the same grounds.

Regarding claim 3, Han combined further discloses The data storage device of claim 1, wherein the controller is configured to manage addresses of the fourth data stored in the third zone using a reference table (Han: [0073]: “The memory 224 may include an access count table (ACT) configured to store the access count of each of the access management regions of the first memory”).
Regarding claim 4, Han combined further discloses The data storage device of claim 3, wherein the controller is configured to determine whether or not to access the third zone by referring to the reference table when read data requested by the host is not present in the first memory device (Han: Fig. 10A: ‘page table’; [0041]: “If the target data is not present in the L2 cache as well as in the L1 cache, the CPU 100 may access the memory device 200”).
Regarding claim 8, Park combined further discloses The data storage device of claim 1, wherein the controller is configured to select victim data among the second data and delete the selected victim data from the first zone based on data occupancy rates of the first zone (Park: Fig. 7: ‘data area 30_1’: [0077]: “the data B is rearranged from the first page of the storage area 30_1 to the second page of the storage area 30_2. Next, the storage area 30_1 is then erased.”).
Regarding claim 9, Park combined further discloses The data storage device of claim 1, wherein the controller is configured to select victim data among the third data and delete the selected victim data from the second zone based on data occupancy rates of the second zone (Park: Fig. 7: [0077]: “the data B is rearranged from the first page of the storage area 30_1 to the second page of the storage area 30_2. Next, the storage area 30_1 is then erased.”)..
Regarding claim 19, these claims limitations are significantly similar to those of claim 9, and, therefore, are rejected on the same grounds.

Regarding claim 12, Park further discloses The method of claim 10, further comprising: copying data read from the first memory device to the first zone; copying data read from the first zone to the second zone; and copying data read from the second zone to the third zone (Park: Fig. 2: [0043]: “the storage areas 30_1 to 30.sub.--m storing data may vary according to the reference count of the data. In particular, data having a particular reference count belonging to a range is stored in each of the plurality of storage areas 30_1 to 30.sub.—m; [0044]: ” in a state in which data A having a reference count of 1 is stored in the storage area 30_1, if the reference count of data A is increased to 3, the data A may be rearranged to reside in the storage area 30_2”).
Regarding claim 13, Han combined further discloses The method of claim 10, further comprising configuring a reference table including addresses of data that is stored in the third zone (Han: [0073]: “The memory 224 may include an access count table (ACT) configured to store the access count of each of the access management regions of the first memory”).
Regarding claim 18, Park combined further discloses The method of claim 10, further comprising selecting victim data in the first zone and deleting the selected victim data from the first zone based on data occupancy rates of the first zone (Park: Fig. 7: [0069]: “The data B is copied from the first page of the storage area 30_1 to the second page of the storage area 30_2”;  [0077]: “the data B is rearranged from the first page of the storage area 30_1 to the second page of the storage area 30_2. Next, the storage area 30_1 is then erased.”).

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Han and Park as applied to claim 1 above, and further in view of Yang et al (2020/0349186) hereafter Yang.
Regarding claim 5, Han and Park do not disclose the controller is configured to retain the fourth data of the third zone until a data occupancy rate of the third zone reaches a first setting value.
However, Yang discloses The data storage device of claim 1, wherein the controller is configured to retain the fourth data of the third zone until a data occupancy rate of the third zone reaches a first setting value (Yang: [0040]: “when the available capacity in the memory 112 is below a threshold capacity (also referred to herein as “first threshold capacity”), one or more of the blocks 210 in the memory 112 can be selected based on a least recently used (LRU) algorithm and migrated to the local storage device”).
Disclosures by Han, Park and Yang are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate managing a plurality of memory regions for data storage taught by Han/Park to include migrating block in a memory to storage device when an available capacity in the memory is below a threshold capacity as disclosed by Yang. The motivation for migrating data based on the threshold by paragraph [0019] of Yang is improve efficiency of accessing metadata while saving storage space.

Regarding claim 15, these claims limitations are significantly similar to those of claim 5, and, therefore, are rejected on the same grounds.

Regarding claim 6, Han and Park do not disclose the controller is configured to select victim data from the third zone and evict the selected victim data to the storage when the data occupancy rate of the third zone reaches the first setting value.
However, Yang further discloses The data storage device of claim 5, wherein the controller is configured to select victim data from the third zone and evict the selected victim data to the storage when the data occupancy rate of the third zone reaches the first setting value (Yang: [0040]: “when the available capacity in the memory 112 is below a threshold capacity ….. one or more of the blocks 210 in the memory 112 can be selected based on a least recently used (LRU) algorithm and migrated to the local storage device”)..
Regarding claim 16, these claims limitations are significantly similar to those of claim 6, and, therefore, are rejected on the same grounds.

Regarding claim 7, Han combined further discloses The data storage device of claim 6, wherein the controller is configured to select the victim data so that the data occupancy rate of the third zone is less than a second setting value (Han: [0050]: “the CPU 100 may control the memory device 200 to migrate data (hereinafter, referred to as “hot data”), stored in the first memory device 210 and having a relatively large access count, to the second memory device”).
.
Regarding claim 17, these claims limitations are significantly similar to those of claim 7, and, therefore, are rejected on the same grounds.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Han and Park as applied to claim 13 above, and further in view of Kumar et al (20160179370) hereafter Kumar.
Regarding claim 14, Han and Park do not explicitly disclose exact limitation as recited in claim 14.
However, Kumar discloses The method of claim 13, wherein the reading data includes: checking whether the data corresponding to a request from the host requested from the host; and determining whether or not to access the third zone by referring to the reference table when a result of the checking indicates that the data is not present in the first memory device (Kumar: Fig. 4: ‘step 430’: [0004]: “A memory request may be received that initiates access to a memory location in the memory. The memory may include a first portion that is duplicated to provide a duplicated first portion and a second portion that is not duplicated. The memory location may be evaluated to determine whether the memory location is located within the first portion or within the second portion”; [0041]: “the memory manager 112 may use the access table 132 to identify whether the memory request 105 is for a memory location that is located within the first portion of the memory 160 or is located within the second portion of the memory 162).
Disclosures by Han, Park and Kumar are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate managing a plurality of memory regions for data storage taught by Han/Park to include an access table  disclosed by Kumar. The motivation for including the access table by paragraph [0041] of Kumar is for effectively determining the location of data requested.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250. The examiner can normally be reached Monday, Thursday and Friday: from 10:45 AM to 4:45 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAN V DOAN/Examiner, Art Unit 2136                                                                                                                                                                                             
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136